Citation Nr: 0733755	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from July 1978 until 
his retirement in July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board notes that the veteran's April 2004 correspondence 
included a claim for depression/anxiety.  Although the 
veteran was sent a development letter regarding in May 2004 
regarding this issue, no further action was taken on this 
claim.  The issue of service connection for 
depression/anxiety is accordingly referred back to the RO for 
appropriate action.

In October 2004 the RO issued a rating decision denying 
entitlement to service connection for PTSD, which the veteran 
appealed.  In February 2005 the veteran was issued a 
Statement of the Case.  In September 2005 the veteran 
submitted a stressor statement.  He also testified at an 
informal RO hearing in September 2005.  In May 2006 the RO 
issued a Supplemental Statement of the Case.  In July 2006 
the veteran submitted additional information (dates) 
regarding his alleged stressor events; however, no further 
action, such as an attempted verification of stressor 
information, was taken by the RO.  In a December 2006 
memorandum, the RO determined that there was insufficient 
information to corroborate the stressful events and therefore 
a request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) could not be made.  In reviewing the 
various statements provided by the veteran in connection with 
his claim, it appears that a request should have been made.  
The veteran has reported that a person by the last name of 
Bryant accidentally shot himself in either August or 
September of 1991 on the U.S.S. Donald B. Beary, and that an 
AAV went down during a training exercise while he was 
monitoring the radio.  He was assigned to the U.S.S. Harlan 
County at the time and he reported that the incident occurred 
in April or May of 1994. 

Moreover, VA regulations provide that upon receipt of 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board, the agency of original jurisdiction will 
furnish the veteran and his representative a Supplemental 
Statement of the Case.  See 38 C.F.R. § 19.31.  

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence.  If the claim is not 
resolved to the veteran's satisfaction on remand, the SSOC 
issued, before the case is returned to the Board, must 
address the evidence obtained after the Statement of the Case 
was issued.  See 38 C.F.R. § 19.31.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Little Rock, Arkansas VAMC.  
VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from October 7, 2004, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all treatment records compiled 
since October 7, 2004, by the Little Rock 
VAMC.  If the veteran identifies any 
private treatment records, they should 
also be obtained and associated with the 
record.  

2.  Contact the veteran for additional 
details regarding the stressors events 
that he has identified.  The veteran 
should be advised that he can submit 
alternate forms of evidence to prove the 
occurrence of his stressors, such as a 
buddy statement from someone who witnessed 
the incident(s) that he claims to have 
seen, newspaper accounts of the specific 
events he has described, or any other 
corroborative evidence that he has 
possession or knowledge of.  

3.  Request a copy of the veteran's 
complete Official Military Personnel File 
(OMPF).

4.  If the veteran's OMPF reflects duty 
assignments that are consistent with those 
reported by the veteran in his stressor 
statements, contact the appropriate 
service department to obtain corroboration 
of the death of a person by the last name 
of Bryant who shot himself in either 
August or September of 1991 on the U.S.S. 
Donald B. Beary.  The second incident 
requiring corroboration is that of an AAV 
that sank during a training exercise of 
the U.S.S. Harlan County in either April 
or May of 1994.

5.  Readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1), 
which addresses all evidence received 
after the February 2005 Statement of the 
Case.  The veteran and his representative 
should be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



